﻿ 
Mr. President, first of all I should like to congratulate you upon your election to your high office at the present session of the General Assembly. I am sure that your contribution as President will be invaluable in ensuring our success in carrying out the tasks entrusted to us, especially in upholding the purposes and principles of the Charter of the United Nations, which you have yourself so often defended in your capacity as a representative of your country in this forum and in the Security Council. Furthermore, my country wishes to congratulate, through you, the friendly sister nation of Panama, with which it is linked by a close and fruitful relationship based upon historical, cultural and political ties that indicate a joint Latin American destiny of sovereignty, development, justice and peace. Nor can I fail at this time to take note of the outstanding performance of the Deputy Minister for Foreign Affairs of Hungary, Mr. Imre Hollai, and say how much we value the ability and efficiency with which he discharged his delicate task. Today the world is confronted with a situation fraught with growing injustice, threats and insecurity that can only be the harbinger of new conflicts at the expense of the peace and the development of the peoples. The Argentine nation is convinced that the attainment of universal peace and justice will be possible only if a democratic system of international relations is established. This can be achieved only through the elimination of super-Power confrontation, the abandonment of aggressive and expansionist policies, the eradication of the apartheid regime and any other regime of discrimination based on race, creed or religion, and the final elimination of colonialism, neo-colonialism and any other form of foreign domination. The world cannot be regarded solely and exclusively as a stage on which East and West engage in a permanent conflict of ideological, political and military power. This would be to ignore the unjust system of relations between developed and developing countries. This North- South dimension is so serious that it demands special attention on the part of the great Powers which would make possible the establishment of a genuine dialogue and exchange that would benefit the whole international community. Furthermore, within the present structure of power relations in the world it is the developing countries that suffer the adverse effects not only of a clearly inequitable international economic order but also of the military adventurism of extra-regional Powers, the plundering of parts of their territory, the foreign exploitation of their natural resources, the establishment of military bases upon their soil and the maintenance of anachronistic colonial situations. What are the obstacles that must be overcome in order to bring about the necessary changes in present world circumstances? In the sphere of disarmament, for example, the international community must face up to a truly dire situation. It is paradoxical that when public opinion most energetically expresses its growing concern at the threat of a potential nuclear conflict, when the leaders of the major Powers publicize their apparent interest in reaching and desire to reach agreements on disarmament and when there is a universal consensus that this is a fundamental and pressing problem, the activities in the Held of disarmament have yet to yield tangible results. As we know, Geneva is the theatre of bilateral and multilateral disarmament negotiations, particularly in the area of nuclear disarmament. Obviously these negotiations are making no headway, and the efforts of the Committee on Disarmament are out of all proportion to the scant results obtained. Unfortunately the present situation and trends do not encourage us to hope for a brighter future. Nuclear arsenals are increased and improved day by day, so that the possible use of nuclear weapons poses the clear danger that any conflict could turn into a catastrophe that would spare no one. Moreover, not only are nuclear armaments being shipped without any restriction throughout the world; they are also being introduced into legally prohibited geographical zones, thus posing an unjustifiable threat and creating an atmosphere of insecurity that affects, first and foremost, those countries that do not belong to the major military alliances. Until very recently Latin America felt secure under the protection of a nuclear-weapon-free zone, but it can no longer feel free of suspicion since in 1982 the United Kingdom, in violation of its commitments, introduced nuclear armaments into the region of the Malvinas, South Georgia and South Sandwich Islands, thus creating an alarming and dangerous situation. In this connection it is especially significant that at the eighth General Conference of the Agency for the Prohibition of Nuclear Weapons in Latin America, which was held in Jamaica last May, the introduction of British nuclear weapons into the zone and areas surrounding the Malvinas, South Georgia and South Sandwich Islands was again denounced. Moreover, that Conference expressed its concern at the fact that the United Kingdom used nuclear-powered submarines in warfare within the zone established by the Treaty of Tlatelolco. Both cases constitute unprecedented and extremely serious acts that must be noted by the relevant organs of the United Nations because they call into question the very essence of the concept of nuclear-free zones. As a result of the painful lessons learnt since last year it is imperative to create mechanisms to verify the fulfilment of the commitments undertaken by the nuclear Powers. I am aware that I am not the first to draw attention here to the crisis in international economic relations or to emphasize that the developing countries are paying the highest price. But I cannot fail to emphasize that in spite of the efforts of these countries—Argentina among them —to ensure the establishment of more just economic and political relations guaranteeing for them more equitable participation in the international sphere, some industrialized nations are determined to prevent this. Thus there has been a resurgence of protectionism in the large decision-making centres and discriminatory and selective policies have been established, on the pretext that they are based on a concept of "graduation", which create arbitrary and damaging differences for developing countries. Moreover, the emphasis on bilateralism in international economic relations has seriously eroded the multilateral framework of co-operation. And, as if all of this were not discouraging enough, we continue to perceive a tendency on the part of certain developed countries to use economic measures for political purposes, pressuring peripheral countries to make themselves subordinate in the exercise of their sovereign rights. My own country has been subjected to such unjust practices in the recent past. At the regional level, there was an understanding within the Latin American framework from the start— which was ratified by decisions of the Council of the Latin American Economic System—that the vulnerability of Latin America in the face of concerted pressure from the developed world had to be diminished. It was submitted that all nations have the sovereign right to follow their own path in the economic, social and political spheres in peace and freedom, free from external pressure, aggression and threats, and free from embargoes, blockades and any other coercive measures imposed illegally and arbitrarily. That is why Argentina has enthusiastically supported the important initiative of the President of Ecuador, Mr. Osvaldo Hurtado Larrea, aimed at mobilizing the energy and resources of the Latin American countries and recently ratified in the Santo Domingo commitment. In order to face up to this profound international economic and financial crisis we need fundamental solutions and the joint elaboration of principles and instruments for a new order in international economic relations. Along these lines, the developing world, represented by the 125 States members of the Group of 77, drafted what is called the Buenos Aires Platform' at the Fifth Ministerial Meeting of the Group, held this year in my country. That platform stressed the urgency of adopting, at the sixth session of the United Nations Conference on Trade and Development, a programme of concerted and sustained economic reactivation and promotion of the accelerated development of the countries of the Group. Unfortunately, the industrialized nations preferred to take more rigid and opposing positions, and no satisfactory conclusions were reached at the sixth session of the Conference. Nevertheless, the solidarity of the Group of 77 was strengthened at Belgrade, and during this session of the Assembly the Group's members must act accordingly in order to face in a coordinated manner the acute international crisis. In this regard, the presence and remarks of the Prime Minister of India, Mrs. Indira Gandhi, who carries on with great dignity the far-seeing efforts of her illustrious father, Jawaharlal Nehru, will be of paramount importance in this forum, for, as chairman of the Movement of the Non-Aligned Countries, she will voice the message of a majority of States which have a will to negotiate and which aspire to a world of justice and peace. The most obvious consequence of the exceptional situation affecting Latin American countries is their high external debt and the heavy burden of servicing that debt. We have constantly shown our willingness to make the sacrifices necessary to fulfill our obligations and to avoid moratoriums. But all the efforts being made to aggravate the already very onerous process of adjustment that has been carried out so far could strain the political and social tolerance of our peoples, which could have the most serious and unpredictable consequences. I wish also to state here the position of my country regarding some of the most serious current international conflicts. As a Latin American country, Argentina has a serious fraternal concern regarding the critical situation in Central America, which is characterized especially by political destabilization, violence, the constant threat of armed conflict among sister nations, and foreign intervention. In the face of this situation, my country once again reiterates its unchangeable position of full respect for the fundamental principle of non-intervention. It is that spirit that has from the beginning inspired my country's firm support for the Contadora declaration  signed by Colombia, Mexico, Panama and Venezuela, and for the Cancun Declaration on Peace in Central America, which resulted in the encouragement of negotiations and contacts at the highest level on the part of the parties directly involved in the conflict. At the same time, the Argentine Republic wishes to make clear its conviction that the crisis in Central America is the result of many complex causes, such as anachronistic political, social and economic situations which have eliminated justice as the guiding principle of social organization, persistent violations of the principle of nonintervention in the internal affairs of other States, and wrangling within the struggle for world power. My country, therefore, is especially interested in finding speedy and just solutions to save Latin American nations from these tragic problems. Similarly, we hope that Latin America and the Caribbean will not be dragged into a struggle for political and strategic objectives that are not in accordance with the genuine interests of then- peoples. When speaking of our continent I cannot fail to mention the historic meeting of reunion between Spain and Latin America which took place in the presence of King Juan Carlos during this year's celebration at Caracas of the bicentenary of the birth of the Liberator, Simon Bolivar, whose ideals of liberty and integration for our peoples we most strongly sustain. We are also deeply concerned about the attitudes of governments which persist in implementing policies that run counter to the Charter of the United Nations and to the resolutions of the General Assembly and the Security Council. My country attended the recent International Conference on the Question of Palestine, held at Geneva, with the firm objective of helping to achieve a just and equitable settlement of that problem. Our presence attested to our conviction that it is possible to find a just and peaceful solution which takes into account the interests of all the States and peoples of the region. We reiterate today that such a solution demands the acknowledgement of the inalienable right of the Palestinian people to national self-determination and independence and to the establishment of their own sovereign State. Moreover, it requires the acknowledgement of the right of all the States of the region, including Israel, to exist and to live in peace within secure and internationally recognized boundaries; withdrawal by Israel from all the Arab and Palestinian territories occupied since 1967, including the Golan Heights; and the recognition of a special regime for the Holy City of Jerusalem, pursuant to General Assembly resolution 303 (IV). We thus reaffirm the need for a peaceful negotiated solution, with the participation of all interested parties, in accordance with the relevant resolutions of the General Assembly. Argentina has already condemned the violations of the fundamental principles of international coexistence of which Lebanon has been a victim. My country has strong and long-standing links with that noble and suffering nation. Today I wish to stress as vigorously as before that the attainment of peace in Lebanon is one of the elements of security and stability in the Middle East and that the independence, territorial integrity and sovereignty of Lebanon must be strictly respected. I wish therefore to express today my Government's satisfaction at the auspicious announcement of a cease-fire between Syria and Lebanon, achieved with the mediation of Saudi Arabia. We hope that this will be the first step leading finally to peace in the region. The situation m southern Africa is also one of serious concern for the Argentine people and Government. My country, supporting the struggle of Africa against colonialism and racism, has repeatedly condemned the intransigence of South Africa and its aggressions against neighbouring States, in particular against Lesotho, Mozambique and Angola, part of whose territory is still under South African military occupation. We are also convinced that international action on Pretoria must be accompanied by practical measures by the Security Council to eliminate the whole regime of racial discrimination and achieve genuine independence for Namibia. In this context I wish to reiterate the importance of the Latin American Regional Conference for Action against apartheid, held at Caracas this month, whose declaration	has been fully endorsed by my Government. Similarly, my country took part in the International Conference in Support for the Struggle of the Namibian People for Independence, held in Paris in April, whose Declaration and Programme of Action we wholeheartedly supported. We wish to express again our backing for the independence plan for Namibia approved by the Security Council in its resolution 435 (1978), for it is the only way for the Namibian people, through its legitimate representatives recognized by the General Assembly, truly to exercise their right to national self-determination and independence, with full respect for the territorial integrity of Namibia, including Walvis Bay and the offshore islands. In the same context, any internal settlement or other constitutional plan that South Africa may wish to impose upon Namibia to perpetuate its colonial domination must be rejected. We further reaffirm that the independence of this Territory cannot be subject to the fulfilment of preconditions. The Argentine Republic fully agrees w : the statement of the Secretary-General, in his further import presented in accordance with Security Council resolution 532 (1983), that no real progress can be made until a precise date is set for the implementation of resolution 435 (1978) and a cease-fire enters into effect. I must also take this opportunity to recall that Argentina supports the General Assembly's call to Iraq and Iran to put an end to their prolonged and tragic war. Furthermore, we wish once again to declare our support for and solidarity with the people and Government of Cyprus in their search for a just and equitable solution that respects the independence, sovereignty, territorial integrity, unity and non-alignment of that country, pursuant to the relevant General Assembly resolutions. In this respect we also continue to support the efforts of the Secretary-General. I cannot remain silent about the tragic fate of the South Korean commercial aircraft which brought about the irreparable loss of 269 human lives. This deplorable event has deeply shocked the conscience of the Argentine nation, which finds this yet another reason why it is imperative to create an atmosphere of global confidence based on respect for the law and linked with the maintenance of international peace and security, because this is the only way to avoid the tragic and senseless loss of innocent lives in the future. In my statement I have repeatedly touched upon situations that guarantee peace and justice in the world, two values without which no society can fully prosper. I have briefly listed some of the most important international conflicts, and now I must refer to the one that vitally affects my own country. There is no need to set forth again at this time the legitimate title upon which Argentina bases its claim over the Malvinas, South Georgia and South Sandwich Islands. It has been explained repeatedly at the United Nations and international forums and has been specifically organized by Latin America and the Movement of Non-Aligned Countries. The latter has, ever since the 1973 Declaration adopted at Lima, constantly and unceasingly called for the restitution of the Argentine territories illegally occupied by the United Kingdom. Furthermore, the General Assembly and the Special Committee on decolonization have recognized the existence of a sovereignty dispute between Argentina and the United Kingdom and are convinced that the negotiation process recommended by the General Assembly itself is the best way of settling that dispute and the other unresolved questions between the two countries. That is to say, the international community, through the General Assembly, has unequivocally decided on those territories are to be decolonized. For almost 17 years my country has unsuccessfully sought to obtain London's compliance with General Assembly resolutions 2065 (XX), 3160 (XXVIII) and 31/49 and with the Assembly's four consensus decisions on this matter. During this long period of time, the British Government showed not only a lack of political will or ability to solve the sovereignty dispute, but also an incomprehensible lack of sensitivity in failing to appreciate the importance of this question for the Argentine people. Recent official British documents clearly reveal that successive governments of the United Kingdom had an interest in delaying any diplomatic solution to the conflict while the Argentine Government was made to believe that negotiations were under way. This deception was furthered by defects in the international system, which does not provide for a truly effective procedure for the peaceful settlement of disputes brought about by illegal and unjust situations, and the difficulties are further aggravated when one of the parties has the right of veto in the Security Council. The attitude adopted by the United Kingdom, the consequences of which we are all well aware of, not only remains unchanged but is now accompanied by a dangerous policy of militarization of the territories usurped from Argentina. This clearly dangerous policy includes the establishment of a military base on the islands, the illegal and arbitrary maintenance in Argentine jurisdictional waters of a zone excluding vessels and aircraft from my country, and the repeated resort to provocative attitudes and statements against Argentina. It seems as if the British Government is assuming that the United Kingdom can prolong its colonial presence on our continent indefinitely. Nothing could be further from the truth. The decolonization and recovery of the Malvinas, South Georgia and South Sandwich Islands are a permanent and priority objective of the Argentine people, whose legitimate rights and vital interests are seriously affected by this colonial presence. Moreover, the restitution of the islands to effective Argentine sovereignty is a common cause for Latin America. The British policy of military expansion in the South Atlantic has been seriously and dangerously escalated by the recent decision of the United Kingdom to establish a strategic air base on the Malvinas Islands. According to British sources, the cost of the installation will exceed $600 million, and more than a thousand workers will be, employed on its construction. This is the approximate population of the islands. South Africa will be used as a base to provide support for this enterprise. Argentina has already denounced to the Secretary-General, the Security Council and the General Assembly the danger which the construction of this strategic air base implies for the security of the Latin American region. The United Kingdom has said in a note addressed to the Secretary-General that the aim of this escalation is to defend the islands against a supposed Argentine aggression. That is false, because my country has indicated that there is a cessation of hostilities which it respects, has respected and will continue to respect and that it believes that negotiations are the appropriate means for settling the sovereignty dispute, Moreover, the features of the strategic base show the disproportion between the supposed Argentine threat and the means used to counter it. Therefore, we must infer that the true purpose of the United Kingdom, a nuclear Power and a member of the North Atlantic Treaty Organization is no less than the extension of its global strategic interests to the South Atlantic. These assumptions were fully confirmed by the British Secretary of State for Defense, Mr. Michael Heseltine, at a conference held under the auspices of the Center for Strategic Studies of Georgetown University in Washington, D.C., on 14 September. As recently as that, this senior British official stated, among other things, that the Malvinas Islands were not at present an objective of the Soviet Union but that they would be in coming decades, and then the strategic value to the West of constructing the new airport on the islands would be clear. Perhaps with the intention of reassuring his audience, the British Defense Secretary added that the British commitment to the islands would not prejudice the role of the United Kingdom in NATO, because the expenditure of $600 million had been added to the normal defense budget, rather than subtracted from the expenditures provided for the alliance Mr. Heseltine also pointed out that the victory in the Malvinas had demonstrated the credibility of the Atlantic alliance's power of dissuasion and that, as a result of one of several conclusions drawn from the Malvinas war, the British Government had decided to improve its strategic capacity and air mobility to support operations outside the geographical scope of that alliance. What I have just highlighted clearly shows the seriousness of the situation and the dangerous effects of transforming the South Atlantic into a new source of conflict between East and West, which would do irreparable damage to Latin America. My country believes that it is the responsibility of the Atlantic allies of the United Kingdom to dissuade that country from the dangerous adventure it has embarked upon and to dissociate themselves from it publicly, to reassure the Latin American continent and all the nations represented at the General Assembly. Obviously, it is all the more urgent and necessary that, with the help of the Secretary-General and in accordance with General Assembly resolution 37/9, Argentina and the United Kingdom begin their negotiations as soon as possible. Argentina has repeatedly declared its resolve to negotiate. My country has publicly and officially accepted General Assembly resolution 37/9 and has offered the Secretary-General its full co-operation in the renewed good offices mission entrusted to him by the United Nations, but to this date this positive attitude has not been echoed in the least by the British Government, which has not only ignored the resolution but has at the same time implemented a policy based solely upon force and provocation. No excuse can justify the refusal of the British Government to comply with the fundamental obligation that it has, as a Member of the United Nations and by virtue of both the Charter and the General Assembly and Security Council resolutions, to find a peaceful, negotiated settlement of its problems with Argentina and to refrain from adopting provocative measures which contribute to increasing tension in the South Atlantic. The British Government's obligation to co-operate actively in achieving a peaceful settlement of this conflict is all the greater because the United Kingdom is a permanent member of the Security Council—that is, it is a country with a special responsibility for the maintenance of international peace and security. Therefore it comes as no surprise that the British Government should fail to find arguments in reply to those who, like my Government and some responsible circles within the United Kingdom itself, bring to its notice this serious violation of its international agreements and of the principles and rules governing international coexistence. The violation of the Charter by the United Kingdom cannot be justified even by the alleged need for Argentina to comply with formalities not required by international law—much less so when, as is known, the attitude adopted by my country in relation to the cessation of armed hostilities has conformed with General Assembly resolution 37/9 and the provisions of the Charter regarding the peaceful settlement of disputes. Furthermore, the 14 and a half months that have elapsed since the cessation of hostilities confirm strict compliance with the resolution and the Charter. How, then, can one explain the British insistence on artificially putting this already solved aspect of the 1982 crisis at the heart of the problem? The only conclusion is that the only real explanation is the intention not to negotiate and to consolidate its illegal occupation by the establishment of a military base on the islands, as part of a policy of strategic expansion. Naturally, if the United Kingdom were to comply with the Charter and with resolution 37/9, refraining from implementing that aggressive design and putting an end to the illegal exclusion zone, the situation would improve. Argentina, responsibly and sincerely, calls upon the Government of the United Kingdom to re-examine its position, to comply with the relevant resolutions of the Security Council and the General Assembly, and to resume in good faith the negotiations to settle the sovereignty dispute over the Malvinas. At the negotiating table, with the invaluable assistance of the Secretary-General, we shall be able to find imaginative solutions that will satisfy both parties and the interests of the inhabitants of the islands, thus ending a conflict that seriously affects our two countries and the Latin American region, and that, as I have already said, may have unforeseeable consequences. My Government also attaches great importance to Antarctica, an item included in the agenda of this session. For reasons of sovereignty, geography and history, my country is very closely linked to that continent. As far back as 1904 Argentina established an astronomic and scientific observatory on the Orcadas Islands. Since then a great number of scientific stations have given evidence of our active presence in the area. In 1959 my country was one of those which furthered and subscribed to the Antarctic Treaty, and, within the framework of its provisions, we have carried out a great many activities. The achievements of that Treaty should be emphasized here, since they have led to a genuine international co-operation for the benefit of mankind and the promotion of the purposes and principles of the Charter of the United Nations. By means of the Treaty the Antarctic has been preserved as a zone of peace, where all military measures and tests of any kind of weapons, including nuclear ones, are prohibited. Scientific co-operation and exchange of information have been promoted and encouraged for the benefit of all States. One fundamental concern of the parties to the Treaty is the protection of the environment. This is reflected in the Convention on the Conservation of Antarctic Marine Living Resources, which has been in force since last year. Bearing in mind the substantial contribution of the Treaty to the international community, my country firmly believes that any initiative by this Organization should lead to the consolidation of its provisions and the maintenance of a system that has proved effective. We are also determined to find a solution to the territorial dispute with the Republic of Chile in the southern zone, with the most valuable intervention of His Holiness John Paul II as mediator. His advice will surely lead us to a final settlement, acceptable of course to both parties, which will put an end once and for all to the dispute and consolidate the traditional links between the two peoples. In various international forums the Argentine Government has announced its intention of bringing about the full institutional normalization of our country by a specific date. This process has begun and the political parties representing all political trends have been reorganized. At the present time they are campaigning actively, in complete freedom and with the full guarantee of non-interference by the Government, for the election on 30 October of all future national, provincial and municipal authorities, ensuring the effective operation of a republican, representative and federal system of government. In 35 days my Government's commitment will be carried out definitively, showing how faithfully it keeps its word. I wish to reiterate this before this world parliament. There is no better way of helping people to enjoy complete democracy and freedom than by collaborating with them in ensuring their economic progress and social well-being, which are indispensable elements of their cultural and political advancement. By the same token, there is no better way of delaying and hindering such progress than by interfering from outside in the internal changes of those countries with the purpose of imposing upon them structures and customs that cannot be copied or invented but must be rooted in the unique character of each people. In the world's present exceptional and serious circumstances, the international community has no more urgent task than to assist the developing nations of Latin America, Africa and Asia. The world that is taking shape, the variety and number of new peoples, is an indicator for the future of mankind, because our immediate and long-term ideals and interests coincide with the universal aspiration to harmony and peace.
